Exhibit 10.1

MICROSOFT CORPORATION

EXECUTIVE INCENTIVE PLAN

Section 1. Purpose

The Microsoft Corporation Executive Incentive Plan is intended to provide
incentive compensation to executive officers of the Company and those other
senior officers that the Committee has determined should participate in the
Plan. The Plan replaces the Microsoft Corporation Executive Incentive Plan
effective for fiscal year 2019 and later awards.

Section 2. Definitions

The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires. The following terms, unless the context requires otherwise, are
defined as follows:

 

2.1

“Award” means the incentive compensation awarded by the Committee under
Section 4.1. Awards may be in the form of cash awards and/or equity-based awards
issued under the Stock Plan.

 

2.2

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.3

“Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

2.4

“Company” means Microsoft Corporation.

 

2.5

“Deferred Compensation Plan” means the Microsoft Corporation Deferred
Compensation Plan, or a similar or successor plan or other arrangement for the
deferral of compensation specified by the Committee.

 

2.6

“Participant” means an employee who receives an award under the Plan, as
described in Section 3 of the Plan.

 

2.7

“Plan” means the Microsoft Corporation Executive Incentive Plan, as it may be
amended from time to time.

 

2.8

“Stock Plan” means the Company’s 2017 Stock Plan or, for French-qualified stock
awards, the Company’s 2001 Stock Plan, or a similar or successor plan or other
arrangement of the issuance of equity-based awards specified by the Committee.

Section 3. Eligibility and Participation

Executive officers of the Company are eligible to receive Awards under the Plan.
In addition, other senior officers of the Company may be designated by the
Committee to receive Awards under the Plan. Any person who receives an Award
under Section 4.1 shall be a Participant in the Plan and shall continue to be a
Participant until any amounts due under any Awards he may receive have been
paid.



--------------------------------------------------------------------------------

Section 4. Incentive Awards

4.1 Grants of Awards.

Awards under the Plan may be granted for a fiscal year in the form of:

 

  •  

Cash (“Cash Incentives”), with payouts based on the Participant’s target Cash
Incentive percentage, and on qualitative and/or quantitative measures;

 

  •  

Grants of stock awards (“Stock Awards”) under the Stock Plan; and

 

  •  

Grants of performance stock awards under the Stock Plan (“Performance Stock
Awards”), with payouts determined under a pre-established formula based on the
Participant’s target Performance Stock Award.

Target Awards and actual Awards will be approved by the Compensation Committee
or, for the Chief Executive Officer, the independent members of the Board.

4.2 Payment of the Award.

 

(a)

Unless otherwise determined by the Committee, payment of a Cash Incentive for
performance during a Company fiscal year will be made by the end of the fiscal
quarter following the end of the fiscal year. Payment under a Stock Award will
be made in accordance with the applicable award agreement.

 

(b)

As permitted by the Committee, a Participant may, in accordance with section
409A of the Code, voluntarily defer receipt of an Award in the form of cash
under the terms of the Deferred Compensation Plan.

 

(c)

The Company shall have the right to deduct from any Award payable in cash any
applicable Federal, state and local income and employment taxes and any other
amounts that the Company is required to deduct. Deductions from an Award in the
form of an equity compensation award shall be governed by the Company’s Stock
Plan and the applicable grant documentation.

Section 5. Administration

 

5.1

General Administration. The Plan is to be administered by the Committee. Subject
to the terms and conditions of the Plan, the Committee is authorized and
empowered in its sole discretion to select Participants and to make Awards in
such amounts and upon such terms and conditions as it shall determine.

 

5.2

Administrative Rules. The Committee shall have full power and authority to
adopt, amend and rescind administrative guidelines, rules and regulations
pertaining to this Plan and to interpret the Plan and rule on any questions
respecting any of its provisions, terms and conditions.



--------------------------------------------------------------------------------

5.3

Decisions Binding. All decisions of the Committee concerning this Plan shall be
binding on the Company and its subsidiaries and their respective boards of
directors, and on all Participants and other persons claiming rights under the
Plan.

 

5.4

Recovery Policy. Amounts paid under the Plan shall be subject to recovery by the
Company under its executive compensation recovery policy as in effect from time
to time.

Section 6. Amendment and Termination

The Plan may be amended or terminated by the Committee at any time, provided
that the amendment or termination of the Plan will not adversely affect the
rights of a Participant under an award granted under the Plan.

Section 7. Miscellaneous

 

7.1

Duration of the Plan. The Plan shall remain in effect until all payments under
outstanding Plan awards have been made.

 

7.2

Awards Not Assignable. No Award, or any right thereto, shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution. Any attempted assignment or alienation shall be void and of no
force or effect.

 

7.3

Participant Rights. The right of any Participant to receive any Award payments
under the provisions of the Plan shall be an unsecured claim against the general
assets of the Company. The Plan shall not create, nor be construed in any manner
as having created, any right by a Participant to any Award for any period
because of a Participant’s participation in the Plan for any prior period.

 

7.4

Employment at Will. Neither this Plan nor any action or communication under this
Plan: (1) gives any employee any right with respect to employment or
continuation of current employment with the Company or its subsidiaries or to
employment that is not terminable at will, or (2) sets any employee’s employment
with the Company or its subsidiaries for any minimum or fixed period. Employment
by the Company or a Company subsidiary may be terminated by either the employee
or the employer at any time, for any reason or no reason, with or without cause,
and with or without notice or any kind of pre- or post-termination warning,
discipline or procedure. This Section 7.4 applies to employment in the United
States.

 

7.5

Successors. Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the Company’s
business or assets, shall assume the Company’s liabilities under this Plan and
perform any duties and responsibilities in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

7.6

References. All statutory and regulatory references in this Plan include
successor provisions.

 

7.7

Severability. If any provision of the Plan is held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted.



--------------------------------------------------------------------------------

7.8

Applicable Law and Venue. The Plan shall be governed by the laws of the State of
Washington. If the Company or any Participant (or beneficiary) initiates
litigation related to this Plan, the venue for such action will be in King
County, Washington.